United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3658
                        ___________________________

                             William T. Morrison, Jr.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Sheriff Kevin C. Bond; Sam Hargrave; John Brosch; Jason Atwood; Brian Egbert;
Rene Woolbridge; Richard Townsend; Matt Bahner; Inna Kozhukharenko; Andy Holdeman

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                              Submitted: June 9, 2015
                               Filed: June 18, 2015
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, KELLY Circuit Judges.
                        ____________

PER CURIAM.
       William Morrison appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action, in which he asserted numerous claims
related to his pre-trial detention. After appointing Morrison counsel, this court
received briefs and then ordered supplemental briefing on whether summary
judgment was proper as to Morrison’s claim that defendants seized and censored his
mail without prior notice, in violation of his due process rights, and whether the
district court appropriately handled discovery matters. Following a careful review of
the record, and consideration of the parties’ arguments in their initial briefs and
supplemental briefs, we find no basis to reverse. See Menard, Inc. v. Dial-Columbus,
LLC, 781 F.3d 993, 997 (8th Cir. 2015) (grant of summary judgment is reviewed de
novo); In re Temporomandibular Joint (TMJ) Implants Prods. Liab. Litig., 113 F.3d
1484, 1489-90 (8th Cir. 1997) (determination that claim is ripe for summary judgment
is reviewed for abuse of discretion; discovery does not have to be completed before
court can grant summary judgment).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                        -2-